
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1716
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the Government of Belarus to conduct
		  a free and fair presidential election on December 19, 2010, and expressing
		  support for the Belarusian people’s desire for democratic government that
		  respects human rights and the rule of law.
	
	
		Whereas since his 1994 election as President of Belarus,
			 Alexander Lukashenka has established himself as a dictator, abusing executive
			 authority and maintaining himself in office through a series of fundamentally
			 flawed and fraudulent presidential and parliamentary elections and
			 constitutional referenda;
		Whereas the Government of Belarus has regularly violated
			 basic freedoms of speech, expression, assembly, association, and
			 religion;
		Whereas the Government of Belarus has regularly subjected
			 independent media, nongovernmental organizations, independent trade unions,
			 churches and religious groups, and democratic opposition leaders to harassment,
			 arrest, detention, and violence;
		Whereas credible allegations and evidence link top
			 officials of the Government of Belarus with the disappearance of opposition
			 figures Yuri Zakharenka, Viktor Gonchar, and Anatoly Krasovsky in 1999 and
			 journalist Dmitry Zavadsky in 2000, and the Government of Belarus has failed to
			 make a serious effort to bring to justice any of those responsible for the
			 disappearance of these persons;
		Whereas the Government of Belarus maintains monopoly
			 control over the Belarusian media and actively suppresses freedom of speech and
			 expression, including by engaging in reprisals against independent media and
			 imposing surveillance of the Internet;
		Whereas, on October 27, 2010, Dunja Mijatović, the
			 Organization for Security and Cooperation in Europe (OSCE) Representative on
			 Freedom of the Media, urged the Government of Belarus to bring the media
			 situation more in line with the OSCE commitments, noting that
			 improvement was sorely needed as pluralism was non-existing in the
			 broadcasting sector, restricted in the print media and vulnerable on the
			 Internet;
		Whereas the Government of Belarus has not honored its OSCE
			 commitments, including specific provisions of the 1990 Copenhagen Document,
			 with respect to democratic elections;
		Whereas presidential or parliamentary elections conducted
			 by the Government of Belarus in 2000, 2001, 2004, 2006, and 2008 were
			 fundamentally unfair and undemocratic;
		Whereas the last presidential election, held in March
			 2006, failed to meet OSCE standards for democratic elections, and was further
			 discredited by abuses of state authority, including the detention of numerous
			 opposition figures, in which the Government of Belarus violated basic rights to
			 freedom of assembly, association, and expression;
		Whereas the actions of the Government of Belarus in
			 connection with the December 19, 2010, presidential election will demonstrate
			 whether it is willing to implement OSCE standards and develop toward democratic
			 government that respects human rights and the rule of law;
		Whereas the September 27, 2010, through September 29,
			 2010, OSCE Office of Democratic Institutions and Human Rights (ODIHR) Needs
			 Assessment Mission Report for the December 19 presidential election noted that
			 while Belarusian electoral legislation has recently been improved, serious
			 concerns remain, and the electoral legislation requires further improvement in
			 order to meet OSCE obligations;
		Whereas Government of Belarus officials have been
			 responsible for administrative harassment of and pressure on opposition
			 politicians, as well as some media and civil society groups, in the lead-up to
			 the December 19, 2010, presidential election;
		Whereas the United States remains committed to supporting
			 those within Belarus who work toward a democratic Belarus that respects human
			 rights and the rule of law, maintain the national independence of Belarus, and
			 promote the integration of Belarus into the European family of nations and
			 global society; and
		Whereas Congress passed the Belarus Democracy Act of 2004
			 (Public Law 108–347) and Belarus Democracy Reauthorization Act of 2006 (Public
			 Law 109–480) as expressions of support consistent with these aims: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Government of Belarus to act in
			 accordance with its stated intention to conduct the December 19, 2010, election
			 in a manner consistent with OSCE commitments, including by respecting
			 fundamental freedoms, permitting all contestants to campaign freely, protecting
			 the integrity of early voting, and ensuring an open and transparent voting,
			 counting, and tabulation process;
			(2)urges the
			 Government of Belarus to meet its OSCE obligations regarding democratic
			 elections, including to meet OSCE standards on free and fair elections as
			 defined in the 1990 Copenhagen Document;
			(3)supports the
			 Belarusian people’s desire for democratic government that respects human rights
			 and the rule of law;
			(4)asserts that it is
			 in the national interests of the United States that Belarus remain an
			 independent state, and become more democratic, respectful of human rights and
			 the rule of law, and integrated into the European family of nations and global
			 society; and
			(5)remains open to
			 reevaluating United States policy toward Belarus as warranted by demonstrable
			 progress in respect of democracy, human rights, and the rule of law.
			
